UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 3, 2010 OR () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-2207 WENDY’S/ARBY’S GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 38-0471180 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1155 Perimeter Center West, Atlanta, GA (Address of principal executive offices) (Zip Code) (678) 514-4100 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X ] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[X]Accelerated filer []Non-accelerated filer []Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X ] There were 418,367,459 shares of the registrant’s Common Stock outstanding as of November 2, 2010. PART I. FINANCIAL INFORMATION Item 1.Financial Statements. WENDY’S/ARBY’S GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands) October 3, January 3, ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts and notes receivable Inventories Prepaid expenses and other current assets Deferred income tax benefit Advertising funds restricted assets Total current assets Notes receivable Investments Properties Goodwill Other intangible assets Deferred costs and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current portion of long-term debt $ $ Accounts payable Accrued expenses and other current liabilities Advertising funds restricted liabilities Total current liabilities Long-term debt Deferred income Deferred income taxes Other liabilities Commitments and contingencies Stockholders’ equity: Common stock Additional paid-in capital Accumulated deficit ) ) Common stock held in treasury, at cost ) ) Accumulated other comprehensive income (loss) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 1 WENDY’S/ARBY’S GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands Except Per Share Amounts) Three Months Ended Nine Months Ended October 3, September 27, October 3, September 27, (Unaudited) Revenues: Sales $ Franchise revenues Costs and expenses: Cost of sales General and administrative Depreciation and amortization Impairment of long-lived assets Facilities relocation and corporate restructuring - - Other operating expense, net Operating profit Interest expense ) Loss on early extinguishment of debt - - ) - Investment income (expense), net 77 ) Other than temporary losses on investments - - - ) Other income, net (Loss) income from continuing operations before income taxes ) ) Benefit from (provision for) income taxes ) ) (Loss) income from continuing operations ) Income from discontinued operations, net of income taxes - - Net (loss) income $ ) $ $ $ Basic and diluted income per share: $ Dividends per share: $ See accompanying notes to condensed consolidated financial statements. 2 WENDY’S/ARBY’S GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) ­­­­­ Nine Months Ended October 3, September 27, (Unaudited) Cash flows from continuing operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by continuing operating activities: Depreciation and amortization Impairment of long-lived assets Accretion of long-term debt Share-based compensation provision Write off and amortization of deferred financing costs Net receipt of deferred vendor incentive Distributions received from joint venture Non-cash rent expense Provision for doubtful accounts Deferred income tax benefit, net ) ) Equity in earnings of joint venture ) ) Operating investment adjustments, net (see below) ) Income from discontinued operations - ) Other, net ) ) Changes in operating assets and liabilities, net: Accounts and notes receivable ) 11 Inventories Prepaid expenses and other current assets ) ) Accounts payable ) ) Accrued expenses and other current liabilities ) Net cash provided by continuing operating activities Cash flows from continuing investing activities: Capital expenditures ) ) Investment activities, net (see below) Proceeds from dispositions Other, net Net cash used in continuing investing activities ) ) Cash flows from continuing financing activities: Proceeds from long-term debt Repayments of long-term debt ) ) Repurchase of common stock ) ) Dividends paid ) ) Deferred financing costs ) ) Other, net Net cash (used in) provided by continuing financing activities ) Net cash (used in) provided by continuing operations before effect of exchange rate changes on cash ) Effect of exchange rate changes on cash Net cash (used in) provided by continuing operations ) Net cash used in discontinued operations - ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ 3 WENDY’S/ARBY’S GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS - CONTINUED (In Thousands) Nine Months Ended October 3, September 27, (Unaudited) Detail of cash flows related to investments: Operating investment adjustments, net: Income on collection of DFR Notes $ ) $ - Other than temporary losses on investments - Other, net ) ) $ ) $ Investment activities, net: Proceeds from sales of available-for-sale securities, securities sold short, and distributions from other investments $ $ Decrease in restricted cash held for investment - Proceeds from repayment of DFR Notes - Cost of available-for-sale securities, other investments purchased, and payments to cover short positions in securities ) ) $ $ Supplemental cash flow information: Cash paid during the period for: Interest $ $ Income taxes, net of refunds $ $ Supplemental non-cash investing and financing activities: Total capital expenditures $ $ Cash capital expenditures ) ) Non-cash capitalized lease and certain sales-leaseback obligations $ $ See accompanying notes to condensed consolidated financial statements. 4 WENDY’S/ARBY’S GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (In Thousands Except Per Share Amounts) (1) Basis of Presentation The accompanying unaudited condensed consolidated financial statements (the “Financial Statements”) of Wendy’s/Arby’s Group, Inc. (“Wendy’s/Arby’s” or “Wendy’s/Arby’s Group” and, together with its subsidiaries, the “Company,” “we,” “us” or “our”) have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and, therefore, do not include all information and footnotes required by GAAP for complete financial statements. In our opinion, the Financial Statements contain all adjustments necessary to present fairly our financial position as of October 3, 2010, the results of our operations for the three months and nine months ended October 3, 2010 and September 27, 2009 and our cash flows for the nine months ended October 3, 2010 and September 27, 2009. The results of operations for the three months and nine months ended October 3, 2010 are not necessarily indicative of the results to be expected for the full 2010 fiscal year. These Financial Statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the fiscal year ended January 3, 2010 (the “Form 10-K”). We report on a fiscal year consisting of 52 or 53 weeks ending on the Sunday closest to December 31. Our 2009 fiscal year consisted of 53 weeks with our fiscal fourth quarter containing 14 weeks. All three month and nine month periods presented herein contain 13 weeks and 39 weeks, respectively. All references to years and quarters relate to fiscal periods rather than calendar periods. (2) Dispositions During the nine months ended October 3, 2010, the Company received proceeds from dispositions of $4,394 consisting of $2,332 from the sale of two Company-owned Wendy’s International, Inc. (“Wendy’s”) restaurants and 11 Company-owned Arby’s Restaurant Group, Inc. (“Arby’s” or “ARG”) restaurants to franchisees of the respective brands, $227 from the sale of surplus properties, and $1,835 related to other dispositions. These sales resulted in a net gain of $293, which is included as an offset to “Depreciation and amortization.” During the nine months ended September 27, 2009, the Company received proceeds from dispositions of $9,386 consisting of $4,345 from the sale of 11 Company-owned Wendy’s restaurants to a franchisee of Wendy’s, $3,821 from the sale of surplus properties, and $1,220 related to other dispositions. These sales resulted in a net gain of $1,944, which is included as an offset to “Depreciation and amortization.” (3) DFR Notes On June 9, 2010, pursuant to a March 2010 agreement between the Company and Deerfield Capital Corp. (“DFR”), we received cash proceeds of $31,330, including interest, in consideration for the repayment and cancellation of the series A senior notes (the “DFR Notes”) we received in December 2007 in connection with the sale of Deerfield & Company (the “Deerfield Sale”) to DFR.Additional information on the DFR Notes and the Deerfield Sale is discussed in our Form 10-K. The proceeds represented 64.1% of the $47,986 aggregate principal amount of the DFR Notes. During the fourth quarter of 2008, we recognized an allowance for collectability of $21,227 to reduce the then carrying amount of the DFR Notes to $24,983. As a result, we recognized income of $4,909 during the nine months ended October 3, 2010 as the repayment proceeds exceeded the carrying value of the DFR Notes.This gain is included in “Investment income (expense), net.” 5 WENDY’S/ARBY’S GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (In Thousands Except Per Share Amounts) (4)Long-Term Debt Long-term debt consisted of the following: October 3, January 3, 10% Senior Notes, due in 2016 $ $ Term Loan, due in 2017 - Senior secured term loan - 6.20% senior notes, due in 2014 6.25% senior notes - Sale-leaseback obligations, due through 2029 Capitalized lease obligations, due through 2036 7% Debentures, due in 2025 6.54% Secured equipment term loan, due in 2013 5% Convertible notes - Other Less amounts payable within one year ) ) $ $ Credit Agreement On May 24, 2010, Wendy’s/Arby’s Restaurants, LLC (“Wendy’s/Arby’s Restaurants”), a direct wholly-owned subsidiary of the Company, entered into a $650,000 Credit Agreement (the “Credit Agreement”), which includes a $500,000 senior secured term loan facility (the “Term Loan”) and a $150,000 senior secured revolving credit facility (the “Credit Facility”).The Credit Agreement contains provisions for an uncommitted increase of up to $300,000 principal amount in the aggregate in the Credit Facility and/or Term Loan subject to the satisfaction of certain conditions. The Credit Facility includes a sub-facility for the issuance of up to $70,000 of letters of credit. The obligations under the Credit Agreement are secured by substantially all of the non-real estate assets of Wendy’s/Arby’s Restaurants and its domestic subsidiaries (other than certain unrestricted subsidiaries), the stock of its domestic subsidiaries (other than certain unrestricted subsidiaries), 65% of the stock of certain of its foreign subsidiaries, as well as by mortgages on certain restaurant properties. The Term Loan was issued at 99.5% of the principal amount, which represented an original issue discount of 0.5% and resulted in net proceeds paid to us of $497,500. The $2,500 discount is being accreted and the related charge included in interest expense through the maturity of the Term Loan. The Term Loan will mature on May 24, 2017 and requires quarterly principal installments which commenced on September 30, 2010 equal to 1% per annum of the initial principal amount outstanding, with the balance payable on the maturity date. The Credit Facility expires not later than May 24, 2015. An unused commitment fee of 50 basis points per annum is payable quarterly on the average unused amount of the Credit Facility until the maturity date. The interest rate on the Term Loan is based on (i) the Eurodollar Rate as defined in the Credit Agreement (but not less than 1.50%), plus 3.50%, or a Base Rate, as defined in the Credit Agreement (but not less than 2.50%), plus 2.50%. Since the inception of the Term Loan, we have elected to use the Eurodollar Rate which resulted in an interest rate on the Term Loan of 5.00% as of October 3, 2010. Wendy’s/Arby’s Restaurants incurred approximately $16,353 in costs related to the Credit Agreement, which is being amortized to interest expense over the Term Loan’s term utilizing the effective interest rate method. Proceeds from the Term Loan were used to (1) repay approximately $253,849 of existing indebtedness, including fees and interest, under the then existing Wendy’s/Arby’s Restaurants amended senior secured term loan scheduled to be due in 2012, (2) redeem the Wendy’s 6.25% senior notes scheduled to be due in 2011, and (3) pay fees and expenses related to the Credit Agreement. The remaining Term Loan proceeds were used for working capital and other general corporate purposes. The Company recognized a loss on early extinguishment of debt of $26,197 in the second quarter of 2010 related to the repayment of debt from the proceeds of the Term Loan. This loss consisted of (1) a $14,953 premium payment required to redeem the Wendy’s 6.25% senior notes, (2) $5,477 for the write-off of the unaccreted discount of the Wendy’s 6.25% senior notes (recorded in connection with the Wendy’s merger), and (3) $5,767 for the write-off of deferred costs associated with the repayment of the prior senior secured term loan. 6 WENDY’S/ARBY’S GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (In Thousands Except Per Share Amounts) The affirmative and negative covenants in the Credit Agreement include, among others, preservation of corporate existence; payment of taxes; and maintenance of insurance; and limitations on: indebtedness (including guarantee obligations of other indebtedness); liens; mergers, consolidations, liquidations and dissolutions; sales of assets; dividends and other payments in respect of capital stock; investments; payments of certain indebtedness; transactions with affiliates; changes in fiscal year; negative pledge clauses and clauses restricting subsidiary distributions; and material changes in lines of business.The financial covenants contained in the Credit Agreement are (i) a consolidated interest coverage ratio, (ii) a consolidated senior secured leverage ratio, and (iii) a consolidated senior secured lease adjusted leverage ratio. The covenants generally do not restrict Wendy’s/Arby’s or any of its subsidiaries that are not subsidiaries of Wendy’s/Arby’s Restaurants.Wendy’s/Arby’s Restaurants was in compliance with all covenants of the Credit Agreement as of October 3, 2010. Convertible Notes On June 17, 2010, we repurchased the remaining 5% convertible notes (the “Convertible Notes”) for $2,109, including accrued interest. The Convertible Notes were repurchased at a price of 100% of their principal amount plus accrued interest. (5)Fair Value Measurement of Financial Assets and Liabilities The carrying amounts and estimated fair values of the Company’s financial assets and liabilities were as follows: October 3, 2010 Carrying Fair Amount Value Financial assets: Cash and cash equivalents (a) $ $ Restricted cash equivalents (a): Current - included in “Prepaid expenses and other current assets” Non-current - included in “Deferred costs and other assets” Non-current cost investments (b) Interest rate swaps (c) Financial liabilities: Long-term debt, including current portion: 10% Senior Notes (d) $ $ Term Loan (d) 6.20% senior notes (d) Sale-leaseback obligations (e) Capitalized lease obligations (e) 7% Debentures (d) 6.54% Secured equipment term loan (e) Other Total long-term debt, including current portion $ $ Guarantees of: Lease obligations for restaurants not operated by the Company (f) $ $ Wendy’s franchisee loans obligations (g) $ $ (a) The carrying amounts approximated fair value due to the short-term maturities of the cash equivalents or restricted cash equivalents. (b) Fair value of these investments was based entirely on statements of account received from investment managers or investees which were principally based on quoted market or broker/dealer prices. To the extent that some of these investments, including the underlying investments in investment limited partnerships, do not have available quoted market or broker/dealer prices, the Company relied on valuations performed by the investment managers or investees in valuing those investments or third-party appraisals. (c) The fair values were based on information provided by the bank counterparties that is model-driven and whose inputs were observable or whose significant value drivers were observable. (d) The fair values were based on quoted market prices, as well as information provided by the bank counterparties that is model-driven and whose inputs were observable or whose significant value drivers were observable. (e) The fair values were determined by discounting the future scheduled principal payments using an interest rate assuming the same original issuance spread over a current U.S. Treasury bond yield for securities with similar durations. 7 WENDY’S/ARBY’S GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (In Thousands Except Per Share Amounts) (f) The fair value was assumed to reasonably approximate the carrying amount. We have accrued liabilities for these lease obligations based on a weighted average risk percentage. (g) Wendy’s provided loan guarantees to various lenders on behalf of franchisees entering into pooled debt facility arrangements for new store development and equipment financing. Wendy’s has accrued a liability for the fair value of these guarantees, the calculation for which was based upon a weighed average risk percentage established at the inception of each program. The carrying amounts of current accounts, notes receivable and non-current notes receivable (included in “Deferred costs and other assets”) approximated fair value due to the effect of related allowances for doubtful accounts and notes receivable. The carrying amounts of accounts payable and accrued expenses approximated fair value due to the short-term maturities of those items. Valuation techniques under the accounting guidance related to fair value measurements were based on observable and unobservable inputs.Observable inputs reflected readily obtainable data from independent sources, while unobservable inputs reflected our market assumptions.These inputs are classified into the following hierarchy: Level 1 Inputs – Quoted prices for identical assets or liabilities in active markets. Level 2 Inputs – Quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities in markets that are not active; and model-derived valuations whose inputs are observable or whose significant value drivers are observable. Level 3 Inputs – Pricing inputs are unobservable for the assets or liabilities and include situations where there is little, if any, market activity for the assets or liabilities.The inputs into the determination of fair value require significant management judgment or estimation. The following table presents our financial assets and liabilities (other than cash and cash equivalents) measured at fair value on a recurring basis as of October 3, 2010 by the valuation hierarchy as defined in the fair value guidance: October 3, Fair Value Measurements Level 1 Level 2 Level 3 Interest rate swaps (included in “Deferred costsand other assets”) $ $
